ORDER
PER CURIAM.
Appellant, Kevin Recar, appeals the judgment of conviction entered by the Circuit Court of Jefferson County after a jury found him guilty of leaving the scene of a motor vehicle accident, RSMo section 577.060,1 and driving with a revoked license, RSMo section 302.321. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.